Citation Nr: 9906030	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  94-12 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an  increased evaluation for degenerative 
disc disease of the lumbosacral spine, currently evaluated as 
40 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of fracture of the right tibia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had active service from March 1970 to March 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, formerly in San Francisco, California.  

Evidence of record reflects that by rating decision dated in 
September 1998, service connection for post-traumatic stress 
disorder and entitlement to a rating in excess of 40 percent 
for degenerative disc disease of the lumbosacral spine were 
denied.  With regard to the claim for post-traumatic stress 
disorder, it is not clear whether the veteran has been 
informed of the determination.  He was issued a supplemental 
statement of the case in September 1998.  It dealt with the 
issue of entitlement to a compensable evaluation for 
residuals of a fracture of the right tibia only.  In a letter 
of notification to him, dated in September 1998, reference 
was only made to his claim for "increased service-connected 
disability compensation."  The RO should take appropriate 
steps to ensure that the veteran has been notified of the 
determination with regard to his claim for service connection 
for post-traumatic stress disorder.  

As for the claim for a rating in excess of 40 percent for 
degenerative disc disease, that claim has remained open ever 
since the veteran expressed disagreement with a January 1992 
rating decision to confirm and continue a 10 percent 
evaluation for his low back disability.  He was issued a 
statement of the case in 1992 and submitted a substantive 
appeal in September 1992 with regard to both his service-
connected low back disability and residuals of a fracture of 
the right tibia.  A review of the record discloses that by 
rating decision dated in November 1993, the 10 percent 
evaluation for the degenerative disc disease was increased 
from 10 percent to 40 percent disabling, effective September 
18, 1991.  However, this did not constitute a complete grant 
of benefits for a low back disability and the issue remains 
before the Board for consideration at this time.  



FINDINGS OF FACT

1.  Manifestations of the veteran's low back disability 
include paravertebral tenderness, limitation of anterior 
flexion to 86 degrees, limitation of posterior extension to 
20 degrees, limitation of lateral flexion to 30 degrees 
bilaterally, and limitation of lateral rotation to 28 degrees 
bilaterally.

2.  Recent examination showed no spasm of the low back or 
other findings compatible with sciatic neuropathy, or other 
neurological findings appropriate to the site of the diseased 
disc.

3.  Other than slight anterior discomfort over the anterior 
tibia on prolonged standing, recent examination showed no 
abnormality of the right tibia or fibula.

4.  There is no showing of functional impairment involving 
the right tibia or fibula.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
degenerative disc disease of the lumbosacral spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, §§ 4.1, 4.3, 4.7,. 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5293 (1998).

2.  The criteria for a compensable evaluation for residuals 
of a fracture of the right tibia have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, §§ 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5262 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims for increased ratings for his service-
connected disabilities are well grounded.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This 
finding is based on the veteran's contentions regarding the 
increased severity of his disabilities.  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  All relevant facts have 
been properly developed, and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) with regard to these 
issues.  

Disability evaluations are determined by the application of 
VA's schedule for rating disabilities, which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4, § 4.71a.  Separate diagnostic codes 
identify the various disabilities.

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. Part 4, § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  When entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

An evaluation of the level of disability includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. Part 4, § 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. Part 4, § 4.7.

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40; See DeLuca v. Brown, 8 Vet. App. 202, 205-
06 (1995).

With regard to the joints, the factors of disability reside 
in reductions of the normal excursion of movements in 
different planes.  Inquiry will be directed to elicit whether 
there is less or more movement than normal (due to a variety 
of reasons, to include ankylosis), weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, or 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

A review of the evidence of record discloses that the veteran 
was accorded an examination of the joints by VA in February 
1993.  It was reported that he had injured his back in 
Vietnam when climbing a hill for reconnaissance purposes and 
he fell over backward.  He had had no surgery on the back.  
Current symptoms consisted of constant pain, greater on the 
right than on the left, with moderate paraspinous muscle 
spasms and constant right leg sciatica.  He stated that he 
took Aspirin on an as-needed basis.

On examination he was observed to walk without a limp.  There 
was moderate loss of the normal lumbar lordosis with mild 
right paraspinous muscle spasm and tenderness.  Flexion was 
from 40 to 95 degrees.  He was able to reach to within 
18 inches of the floor.  Backward flexion was from 10 to 35 
degrees.  Right flexion was from 20 to 40 degrees.  Left 
flexion was from 15 to 40 degrees.  Right rotation was from 
15 to 35 degrees, while left rotation was from 10 to 35 
degrees.

Deep tendon patellar reflexes were 3-plus, bilaterally.  
Achilles reflexes were 2-plus, bilaterally.  There was 
decreased sensation along the lateral aspect of the right 
calf and right thigh.  Straight leg raising was to 80 degrees 
on the right, while it was to 90 degrees on the left.  Heel 
and toe walking was normal bilaterally.  Squatting was 
normal.  

An X-ray study of the spine showed degenerative disc disease 
at the L5/S1 level.  

The pertinent examination diagnosis was degenerative disc 
disease of the lumbosacral spine with right L5/S1 
radiculopathy.

By rating decision dated in November 1993, the rating for the 
veteran's low back disability was increased from 10 percent 
to 40 percent, effective September 18, 1991.  The code under 
which the disability was evaluated was changed from 
Diagnostic Code 5295 to 5293.  The provisions of the code 
will be discussed below.

Additional medical evidence includes the report of a spinal 
examination accorded the veteran by VA in July 1997.  The 
veteran's complaints included chronic low level back pain, 
with exacerbations every month on a once to twice a month 
basis.  He stated that when he had severe pain, he had to lie 
down all day.  He claimed he was not able to do any lifting, 
standing, or sitting.  The veteran reported the pain was 
activated by twisting and turning quickly.  It was also 
aggravated when lifting his right leg.  Other aggravating 
factors included sudden bending such as touching his toes and 
stretching or reaching overhead.  He stated he was able to 
walk 2 to 3 miles a day, but had to stop every 10 to 15 
minutes because of back pain.  He claimed he was not able to 
bowl anymore.

The veteran described difficulty in his employment as a cook 
because of the need for moving quickly.  He was not able to 
repetitively bend or twist at the waist to do his job.  Also, 
he claimed he was unable to lift a 3-quart sauce pan overhead 
due to low back pain.  He acknowledged he could lift lighter 
objects without significant pain overhead.  He stated he had 
to use a stepladder to retrieve any heavy objects overhead.  
He also reported that he had occasional problems with 
balance.  He estimated that 2 to 3 times a year his legs 
would go out completely and he would fall flat on his face.  
He was being followed by a physician who had done magnetic 
resonance imaging and X-ray studies, but had not yet 
recommended him for surgery.  

On examination he was observed to walk with a very mild 
antalgic gait favoring the right leg.  He stood with the 
right shoulder about 2 inches lower than the left.  Flexion 
of the lumbar spine was to 80 degrees with increased pain 
occurring at 40 degrees of lumbar flexion.  He was able to 
extend to 15 degrees.  Right and left lateral flexion was to 
20 degrees, bilaterally.  Right lateral rotation was to 25 
degrees, while left lateral rotation was to 35 degrees.  
Straight leg raising was positive for pain in the low back 
radiating to the right foot at 80 degrees of straight leg 
raising.  Deep tendon reflexes were two-plus and symmetric in 
the patellae and on ankle jerks.  There was no palpable spasm 
of the low back, although there was generalized stiffness and 
decreased movement of the upper lumbar segments with forward 
flexion.

Notation was made that a magnetic resonance imaging scan had 
been done in June 1994 and it had shown a midline posterior 
disc bulge at the L4/L5 level which did not displace the 
nerve root.  Also, there was bilateral foraminal narrowing at 
the L5/S1 level.

The pertinent assessment was degenerative joint disease with 
degenerative disc disease of the lumbar spine with sciatica.  
With regard to consideration of the DeLuca factors, the 
examiner noted that loss of normal excursion was documented 
on examination with a notation that during periods of 
exacerbation the examiner believed the veteran would have 
decreased excursion of the low back.  As for strength, the 
veteran currently had an inability to lift more than 20 
pounds or two buckets of paint.  He also had inability to 
lift overhead much lighter weights during periods of 
exacerbation.  As for endurance, the examiner believed the 
veteran had decreased endurance in that he had diminished 
ability to perform activities.

The veteran was accorded another rating examination by 
another VA physician in July 1998.  The claims folder was 
available for review.  It was indicated that the veteran 
reported pain in the back of mild to moderate severity on a 
daily basis made worse by prolonged standing.  He took 
Naprosyn and once in a while required Flexeril for spasms.  
The veteran indicated that pain sometimes shot down both 
legs.  There was no history of bowel or bladder incontinence.  
There had been no surgery of the back.  

On examination the veteran was described as in no acute 
distress.  There were paravertebral tenderness without spasm 
and diminished lordotic curvature.  Anterior flexion of the 
lumbar spine was to 86 degrees.  Posterior extension was to 
20 degrees.  Lateral flexion was to 30 degrees bilaterally.  
Lateral rotation was to 28 degrees bilaterally.  There was 
pain on anterior flexion.  Deep tendon reflexes were two plus 
and symmetric in the lower extremities.  Gait was described 
as unremarkable.  The pertinent examination impression was 
degenerative disc disease of the lumbosacral spine.

With regard to consideration of the DeLuca factors, the 
examiner indicated they were present for the back.  The 
examiner estimated that prolonged standing led to a 
10 percent diminishment of excursion, strength, speed, 
coordination, and endurance of the back.  

X-ray studies of the lumbosacral spine showed narrowing of 
the L5/S1 disc.  There was possible vacuum phenomenon at that 
level as well.  Vertebral body height and intervertebral disc 
spaces were otherwise intact.  There was bony calcification 
of the aorta.

Analysis

The lumbosacral disability is rated under the provisions of 
Diagnostic Code 5293 of the rating schedule.  A 40 percent 
evaluation is for assignment under that code when there is 
intervertebral disc syndrome which is severe, with recurring 
attacks, with intermittent relief.  The maximum rating of 60 
percent is provided for pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or with other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. Part 4, 4.71a, Code 5293.

Based on a review of the medical evidence with regard to the 
veteran's low back disability, the undersigned finds that the 
40 percent rating now in effect recognizes the presence of a 
significant disability and adequately compensates the veteran 
for the level of disability demonstrated.  The neurological 
findings have not shown absent ankle jerk or any neurologic 
deficit in the lower extremities.  At the time of the most 
recent examination accorded the veteran, deep tendon reflexes 
were two plus and symmetric in the lower extremities and the 
veteran's gait was described as unremarkable.  It cannot be 
said on the basis of these findings that there is evidence of 
neurological findings appropriate to the site of a diseased 
disc.  Also, the undersigned notes that at the time of the 
most recent examination there was no demonstrable muscle 
spasm indicated.  

Under the provisions of 38 C.F.R. Part 4, §§ 4.40 and 4.45, 
an increased evaluation could be afforded on the basis of 
pain if supported by adequate pathology.  The veteran has 
complained of pain, but at the time of the most recent 
examination he described it as only mild to moderate in 
severity.  Also, while X-ray studies recently showed a disc 
space narrowing at the L5/S1 disc, all other disc spaces were 
intact and there was no indication of stenosis.

Given the lack of stenosis or of objective evidence of a 
neurologic deficit of the lower extremities, it must be 
concluded that adequate pathology to support the assignment 
of an increased evaluation on the basis of pain has not been 
shown.  The Board notes that the 40 percent rating now in 
effect recognizes severe low back impairment.

Under the provisions of 38 C.F.R. Part 4, § 3.321, in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that it present such an unusual disability 
picture with such related factors as marked interference of 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.  The record reflects that the veteran has never 
been hospitalized for his low back disability.  The Board 
must conclude on the basis of the current record that the 
preponderance of the evidence is against the grant of an 
increased rating in excess of 40 percent for the service-
connected low back disability.


Residuals of a Right Tibia Fracture

Review of the record discloses that service connection has 
been in effect for residuals of a fracture of the right tibia 
since 1978, with a compensable evaluation having been in 
place since that time.  

An X-ray study of the tibia and fibula done by VA in February 
1993 showed no deformity of the tibia or fibula.  There were 
two small linear streaks in the distal shaft of the right 
tibia which were indicated as possibly representing an area 
of previous trauma.

The veteran was accorded a VA rating examination of the spine 
in July 1997.  He stated that he was in good health until 
1972 when he walked into a trailer hitch and sustained a 
stress fracture of the right tibia.  He complained that since 
that time, he had had residual problems.  He also reported 
that he had lost sensation in the right lateral leg and had 
had difficulties with numbness and tingling of the right leg 
and cramping about once to twice a month.  He stated that he 
would have to sit down and rub the area for several minutes 
and then the pain would resolve.  He complained that the pain 
limited his ability to stand more than 2 to 2 1/2 hours a 
day.  He stated that it also limited his ability to do heavy 
lifting.

On examination he was described as walking with a very mild, 
antalgic gait, favoring the right leg.  Deep tendon reflexes 
were two plus and bilaterally symmetric.  There was decreased 
sensation to light touch and a circular patch about 2 inches 
in diameter over the right lower midlateral leg.  There was a 
palpable defect measuring about 1.5 by 1.5 inches in the 
muscle belly of the right lower leg.  There was a V-shaped, 
hyperpigmented discolored scar of the right lower anterior 
leg just medial to the palpable defect of the muscle belly.  
The right thigh at 6 inches above the patella measured 15.75 
inches long.  The left thigh measured the same.  The right 
lower leg at the maximal patella measured 13 7/8 inches, 
while the left lower leg measured 14 1/2 inches.  There was 
mild wasting of the musculature of the right lower leg.  The 
veteran was able to toe walk without significant pain.  The 
pertinent assessment was right tibia fracture.

With regard to consideration of functional loss attributable 
to the residuals of the fracture as required by DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the examiner stated that loss 
of normal excursion had been documented on current 
examination and he indicated that during periods of 
exacerbation he believed the veteran would have decreased 
excursion of the low back.  With regard to strength, it was 
indicated that currently the veteran had an inability to lift 
more than 20 pounds or two buckets of paint.  The veteran 
also had an inability to lift overhead much lighter weights 
during periods of exacerbation.  As for endurance, the 
examiner believed the veteran had decreased endurance and 
that he had little ability to perform any of the 
aforementioned activities.  

In a claims folder review at the RO, it was noted that there 
was no evidence that the examiner who provided the July 1997 
examination had reviewed the claims folder.  It was requested 
that the examiner who provided the July 1997 examination 
review the claims folder and express an opinion as to whether 
there was any functional impairment due to the right leg 
fracture, and whether the veteran's limp was due to the back 
or leg disabilities.  It was further noted that the veteran 
did not need to be reexamined unless the examiner deemed such 
an examination to be necessary.

The examiner who provided the July 1997 examination was 
apparently unavailable and the veteran was afforded another 
VA examination by a different examiner in July 1998.  That 
examiner reported that he reviewed the claims folder 
including the report of the July 1997 VA examination.  It was 
noted that the veteran had a history of herniated nucleus 
pulposus, and sometimes experienced shooting pain down both 
legs.  

The examiner noted that the February 1993 X-ray examination 
revealed a small, linear density consistent with a healed 
fracture of the right tibia.  Examination findings of the 
lower extremity included identical leg circumference 
measurements.  There was no palpable deformity of the right 
tibia or fibula.  Deep tendon reflexes were two plus and 
symmetric in the lower extremities.  The veteran's gait was 
described as unremarkable.  The pertinent examination 
impression was status post stress fracture to the right tibia 
without evidence of right tibia or fibula injury at the 
present time.  With regard to consideration of the DeLuca 
factors, the examiner stated that they were present for the 
veteran's back, but were not present for the right lower 
extremity.

The examiner recommended that the veteran be afforded an X-
ray examination of the right leg.  X-ray studies of the tibia 
and fibula in July 1998 were interpreted as showing two small 
linear dense bands in the distal right tibial shaft.  These 
were thought to possibly represent a previous area of stress 
and injury.  There was no significant change when compared 
with the February 1993 study.   

Analysis

The right tibia disability is rated under the provisions of 
Diagnostic Code 5262 of the rating schedule.  A 10 percent 
evaluation is for assignment under that code when there is 
impairment of the tibia and fibula with malunion with slight 
knee or ankle disability.  A 20 percent rating is for 
assignment when there is malunion with moderate knee or ankle 
disability.  A 30 percent rating is provided when there is 
malunion with marked knee or ankle disability.  A 40 percent 
evaluation is for assignment when there is nonunion, with 
loose motion, requiring a brace.  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5262.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. Part 4, 
§ 4.31 (1998).  

X-ray studies in 1993 and 1998 showed no malunion of the 
tibia.  While the physician who examined the veteran in 1997 
indicated that there was some impairment of the veteran from 
a functional standpoint, with consideration of the DeLuca 
factors, the examination accorded the veteran in 1998 found 
that the impairment was attributable to the veteran's 
service-connected low back disability and not to any 
residuals of the fracture of the tibia.  All of the findings 
of functional impairment on the 1997 examination related to 
areas above the level of the tibia fracture.  Such functional 
impairment need not be considered in evaluating the residuals 
of the tibia fracture.  See Buckley v. West, 12 Vet. App. 76 
(998) (reports of pain above the foot need not be considered 
in evaluating pes planus).  

The July 1997 examination did reveal some findings suggestive 
of functional impairment, including the report of a mildly 
antalgic limp, mild muscle wasting, a smaller circumference 
of the right lower leg compared to the left, and a loss of 
sensation in the area of the fracture.  Some of these 
findings could have been attributable to the veteran's back 
disability, inasmuch as it was noted that the veteran had 
complaints of low back pain radiating into the right lower 
extremity.

In any event, the mildly abnormal findings reported on the 
July 1997 examination were not duplicated on the July 1998 
examination.  The July 1998 examination report is more 
probative than the report of the 1997 examination.  The 
latter examination was a product of a review of the claims 
folder and, unlike the 1997 examination, distinguished 
between findings attributable to the tibial fracture and 
findings attributable to the back disability.  After 
reviewing the claims folder and examining the veteran, the 
examiner who provided the July 1998 examination concluded 
that the DeLuca factors were present with regard to the back 
disability but were not present for the right lower 
extremity.  At the time of the 1998 examination, it was 
stated that there was no palpable deformity of the right 
tibia or fibula and the veteran's gait was described as 
unremarkable.  Notation was also made that the veteran had no 
pain in the right lower leg except for experiencing slight 
anterior discomfort over the inferior tibia on prolonged 
standing.

The veteran does not have malunion of the tibia, and he 
experiences only slight discomfort after prolonged standing.  
He does not meet the criteria for a compensable rating under 
Diagnostic Code 5262.  He does not have functional impairment 
such as to warrant a compensable evaluation on the basis of 
38 C.F.R. Part 4, §§ 4.40 and 4.45.

The evidence does not show the presence of impairment which 
would warrant the assignment of a compensable evaluation.  No 
basis has been presented upon which to warrant entitlement to 
a compensable evaluation for the residuals of the fracture  
under the criteria of 38 C.F.R. Part 4, §§ 3.321(b)(1), 4.7, 
4.10.  The Board has considered the applicability of all 
pertinent case law and regulations, but finds that the 
pertinent evidence does not support a compensable rating on 
any basis.


ORDER

Entitlement to a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine is denied.

Entitlement to a compensable evaluation for residuals of a 
fracture of the right tibia is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

